By the Court, Sanderson, J. :
The action was properly brought in the name of Winters. The note is payable to him for the- benefit of the Pacific Methodist College. Winters is therefore the trustee of an express trust within the meaning of the sixth section of the Practice Act, and as such entitled to sue upon the note. (Considerant v. Brisbane, 22 N. Y. 389.)
A promissory note imports a consideration, and therefore it. is not necessary that a consideration should he specially alleged. If there was no consideration the defendant should have filed an answer setting up a want of it as a defence to the action.
Judgment affirmed.
Mr. Justice Shatter expressed no opinion.